PER CURIAM.
This is the pro se appeal of a final judgment of dissolution of marriage. Cory McMillen [“Appellant”] raises multiple claims of error in the trial court. Unfortunately, this is a case where the lack of counsel to instruct or advise Appellant appears to have led him into a difficult position on appeal. He complains about several pretrial matters, but letters of complaint to the judge or magistrate, which at times are confusing and internally contradictory, are no substitute for bringing a matter on for hearing.
He complains of several rulings by the trial court at the trial, and there may be substance to his arguments. Unfortunately, as all too often happens, there was apparently no reporter to record the trial and, therefore, no record for us to examine. Without a record of the proceedings, there is no basis to find the trial court erred.
As to the trial court’s decision to allow Appellant periodic possession of one of the marital dogs, although Appellant’s former wife suggests on appeal that this order cannot be enforced by Appellant because Florida’s courts do not allow pet visitation, that is not what the trial court ruled, the issue of enforceability was not properly raised below or on appeal by the former wife, and, even if the question were properly presented, we are doubtful that the order at issue would be invalidated. Accordingly, the judgment in its entirety is affirmed.
AFFIRMED.
GRIFFIN, SAWAYA and PALMER, JJ., concur.